95 F.3d 1164
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Carol P. THOMPSON, Petitioner,v.DEPARTMENT OF JUSTICE, Respondent.
No. 96-3201.
United States Court of Appeals, Federal Circuit.
July 24, 1996.

REVIEW REINSTATED.
ON MOTION
SCHALL, Circuit Judge.

ORDER

1
Carol P. Thompson moves for reconsideration of the court's June 25, 1996 order dismissing her petition for review for failure to file a brief.  Thompson states that the Department of Justice does not take a position with respect to the motion.  In the event that the motion for reconsideration is granted, Thompson moves for a 30-day extension of time to file her brief.


2
Thompson filed her petition for review on March 28, 1996.  The Board served its certified list on April 11, 1996.  Accordingly, Thompson's brief was due on June 10, 1996.  See Fed.Cir.R. 31(a).  Thompson did not file a brief or any other document, and the court dismissed Thompson's petition on June 25, 1996.  On July 1, 1996, Thompson filed the present motion for reconsideration of the court's dismissal order.


3
In the present case, counsel states that he believed that he could not file a brief unless requested by the court.  Counsel's lack of knowledge of the court's rules is generally not a sufficient ground to waive the requirement that a brief be timely filed.  It is incumbent upon counsel to know when a brief is due.  We note that the court sent a notice of docketing to the parties on March 29, 1996 that outlined, inter alia, the critical dates for the briefing schedule and the relevant local rules.  However, under the circumstances of this case, reinstatement of Thompson's petition is appropriate.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Thompson's motion for reconsideration is granted.  The court's June 25, 1996 dismissal order is vacated, the mandate is recalled, and the petition is reinstated.


6
(2) Thompson's motion for an extension of time is granted;  Thompson's brief is due within 30 days of the date of filing of this order.  No further extensions.